JAN-14-2008   20:37               US ATTYS OFFICE                                         12126372527            P.02/ 06




      UNITED STATES DISTRICT COURT
      SOUTHERN D.ISTRICT OF NEW YORK

       United States of America                               . ,c SDNY                 Protective Order
                                                         1
                                                             ':OClJ MENT                       19 Cr. 800
                          V.
                                                         ELECTRONICALLY FILED
       DA Wl)A JENG.

                                    Defendant.
                                                         ~~~:~u»? frte [~          t




              Upon the applkation of the lJnitcd States of America, with the consent of the undersigned

      counsel, and the defendants having requested discovery under Fed. R. Crim. P. I6(a)( 1)(E), the

      Court hen;by finds ru,d orders as follows:

              I. Disclosure Material. The Government will make disclosu(e to the defcndant(s) of

      documents, objects and infonnation, including electronically stored information ("ESI"), pursuant

      to J:"ederal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the Government's genera.I

      obligation to prodm:e exculpatory and impeachment material in criminal cases, all of which will

      he referred to hc.,cin as ''disclosure material." The G<wemment's disclosure material may include

      material that (i) affects the privacy and confidentiality of individuals; (ii) would impede, if

      prematurely disclosed, the Government's ongoing investigation of uncharged individuals; (iii)

      would risk prejudicial pretrial publicity if publicly disseminated; and (iv) that is not authorized   (o


      he disclosed   lO   the public or disclosed beyond that which is necessary for the defense of this

      criminal case.

              2. Sensitive Disclosure Material. Certain of the Government's disclosure material,

      referred to herein as "sensitive disclosure material,'' contains information that identifies, or could

      lead to the identification of, witnesses who may be subject to intimidation or obstruction. and

      whose lives, persons, nnd property, as well as the lives . persons and property of loved ones, will
JAN-1 4-2008   20 : 37            US ATTYS OFFI CE                                         12126372527           P.03/ 06




       be subject to risk of harm absent the protective considerations set forth herein . The Government's

       designation of material as sensitive disclosure material will be controlling absent contrary order of

       the Court.

               3. Facilitation of Discovery. The entry of a protedivc order in this case will permit the

       Government to produce expeditiously the disclosure material without l"urthcr litigation or the need

       for rla!dacti.on. It will also afford the defense prompt access to those materials, in unrcdactcd form,

       which will facilitate the preparation of the defense.

               4. Goud Cause. There is good cause for entry of the protective order set forth herein.

               Accordingly it is hereby Ordered:

               5. Disclosure materia.l sh al I not be disclosed by the defendant or defense counsel, including

       any successor counsel ("the defense'') other than as set forth herein, and shall be used by the

       defense solely for purposes of defonding this action. The defense shall not post any disclosure

       material on any Internet site or network site to which persons other. than the parties hereto have

       access, and shall not disclose any disclosure material to the mediu or any third party except as set

       forth helow.

               6. Disclosure material may be disclosed by counsel to:

                    (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

       retained by counsel, ns needed for purposes of defending this action;

                    (b) Prospective witnesses for purposes of defending this action.

               7. Sensitive disclosure material shall he disclosed by counsel only as follows:




                                                         2
JAl'-l-1 4-2008   20: 37            US ATTYS OFFICE                                            12126372527          P.04/ 06




                      (a) to the defendant for review in a place and manner such that the defendant c,umol

         make copies of the material. The defondant shal I not maintain, retain, or keep any copies of any

         records containing sensitive disclosure material outside the offices of defense c()unsel. The

         defendant shall not make or retain shall not make or retain any notes that include any sensitive

         disclosure material outside the offices of defense counsel.

                      (b) to the following persons (hereinafter "Designated Persons"):

                                    (i)   investigative, secretarial , clerical, paralegal. and student personnel

                                          employed full-time or part-time by the defendants' attorneys;

                                   (ii)   independent expert witnesses, investigators, or advisors retained by

                                          the defendants' attorneys in connection with this action;

                                  (iii)   such other persons as hereafter may be authorized by the Court upon

                                          such motion hy the defendant; and

                  8. The defendants and defense counsel shall provide a copy of this Order to Designated

         Persons to whom they disclose sensitive disclosure material pursuant to paragraphs 6(b)(i), (ii),

        and (iii). Designated Persons shall be subject to the terms of this Order.

                  9. The Government may authori:t:e, in writing, disclosure of disclosure material beyond that

        oth<..-rwisc permitted hy this Order without further Order of this Court.

                  10. This Order does not prevent Lhe disclosure of any disclosure material in any hearing or

        trial held in this action, or to any judge or magistrate judge, for purposes of Lhis action. However,

        sensitive disclosure material pertinent to any motion before the Court should initially be filed under




                                                            J
JAl'l-14-2008   20: 37            US ATTYS OFFICE                                          12126372527           P.05/ 06




        seal, absent consent of the Government or Order of the Court. All filings should comply with the

        privacy protection provisions of Fed . R. Crim. P. 49.1.

                                        Return or Oestruction of Material
                 11 . Except for disclosure material that has been made part of the record of this case, the

        defense shall return to the Uovermncnt or securely destroy or delete all disclosure material,

        including the seized ESJ disclosure material, within 30 days of the expiration or the period for

        direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

        order dismissing any of the charges in the above-captioned case; or the granting of any motion

        made on behalf of the Government dismissing any charges in the above-captioned case, whichever

        date is later.

                                             Retention of .Jurisdiction
                 12. The provisions of this order shall not terminate at the c:onclusion of this criminal

        prosec:ution and the Court wi 11 retain jurisdiction to enforce this On.ter following lc..,minaliun of

        the case .




                                                          4
JAr,1-1 4-2008   20:37             US ATTYS OFFICE                                           121263'7252'7        P.06/ 06




                  13. This Order may be signed in counterparts and transmitted by facsimile and/or electronic

         copy, each of which countetparts will be deemed to be an original and which taken together will

         constitute the Order.

         AGREED AND CONSENTED TO:

               GEOFFREY S. BERMAN



         by:   711A ~?fl---·
               Andrew A. Rohr ach
               Assistant United States Attorney
                                                                   Date:



                                  /?          .

               d ~ ~~--
               Daniel S. Parker
                                                                   Date:

               Counsel for Dawda Jeng



          SO ORDERED:

          J)ated: New Yo~~ ew York
                  January 2020
                          91
                                                            HON~                                     - --
                                                            UNITED ST ATES DISTRICT JlJDGE




                                                            5




                                                                                                                TOTAL P.06
***** FACSIMILE COlJER SHEET *****

       JAr~-14-2008 20: 36




               Message To:


              •2128056382




              Message From:


         IJ   S ATTYS OFFICE
              12126372527




                   06
                 Page Cs )
   Follo 1JJ in9 Thi s Cover Page
JAt✓ -1 4 -2008   20: 37         US ATTYS OFFICE                                             12126372527   P. 01/06

                                                            U.S. Department of J usticc

                                                            United Stutes Allorney
                                                            Southern District ojNew York

                                                            Tht• SIMo .I MoJJo Hui/ding
                                                            On~ S,,i111 A11drew '1 J'/a;a
                                                            Ni:w i'orlt.. New fotk I UOU 7


                                                            January 14, 2020

      Honorable Victor Marrero
      United States District Ju<lge
      ~oullu:m District of New York
      500 Pearl Street
      New York, New York 10007

           RE:     United States v. Dawda .Teng, 19 Cr. 800 (VM)

      Dt:!ar JLidge Marrero:

           /\ttached is a proposed protective order for di5covcry in the above-captioned case.



                                                    Very truly yours,

                                                    GEOFFREY S. BERMAN
                                                    l Jnite<l States Attorney



                                                by,W.&
                                                    Andrew A. Rohrbach
                                                    Assistant Unik<l Staks Attorney
                                                    (2 12) 637-2345


      CC: Daniel S. Parker, Esq. (by email)
